DETAILED ACTION
This is a first Office action on the merits to the application filed 04/27/2020. Claims 1-38 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 11-13, 15, 17-18, 21-23, 25, 27, 30-32, 34, 36 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter “3GPP-Oppo”, in view of Chen et al. (US20110032839), hereinafter “Chen”.

Regarding claim 1, 3GPP-Oppo teaches:
configured to generate at least one port indication in one of a rank-nested and a non-rank-nested manner; and 
configured to signal the at least one port indication in the one of the rank-nested and the non-rank-nested manner. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPP – Oppo does not teach:
A network node (16) configured to communicate with a wireless device, WD (22), the network node (16) comprising: 
5processing circuitry (62)
a radio interface (58)
However, Chen teaches: 
A network node (16) configured to communicate with a wireless device, WD (22), the network node (16) comprising: 
5processing circuitry (62)
a radio interface (58) (Chen Fig 5: NodeB comprises of transceiver 1010, and processor 1009. Fig. 1 network comprising of UE device 109 communicating with NodeB 101 and/or 102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP – Oppo. In order to implement the functions and features as described in 3GPP – Oppo, actual hardware would need to be configured for such functionality. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 2 and 12, 3GPP-Oppo teaches:
The network node (16) of Claim 1, wherein the at least one port indication includes at least one port index indication. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)

Regarding claims 3 and 13, 3GPP-Oppo teaches:
The network node (16) of any one of Claims 1 and 2, wherein the radio interface (58) is configured to signal the at least one port indication by being further 15configured to signal the at least one port indication in a channel state information, CSI, report setting configuration. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)

Regarding claims 5 and 15, 3GPP-Oppo teaches:
The network node (16) of any one of Claims 1-4, wherein the at least one port indication includes a list of port indices in which a first port index in the list indicates a port for a rank 1 channel state information, CSI, measurement, first two port indices in the list indicates ports for a rank 2 CSI measurement, one or more first k (k=1,2,...,8) port indices in the list indicates one or more ports for a rank k CSI measurement. (3GPP-Oppo, Section 2.1, Alternate B: For non-PMI codebook, the port index indication is signaled to the UE for RI/CQI calculation and then fed back. Port indication indicate the CSI-RS port used and selected in the calculation per rank. N ports can be selected for rank N (up to as many ports N available), where different ports can be selected for each rank. Each configuration signaled by the terminal consists of selected ports for each rank. 
3GPP – Oppo does not teach:
in the rank-nested manner
However, Chen teaches:
in the rank-nested manner (Chen [0087 – 0095]: in nested codebook structure, CQI of a lower rank can be derived with the CQI of the higher rank (reduce complexity for determining CQI), so the eNB determines to use a smaller rank than the UE reported RI value. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP-Oppo in order to reduce the CQI calculation and rank adaption complexity at the UE (Chen [0087]). The motivation would be to reduce the overhead control messaging between the terminal and the UE, for faster operation. 
Regarding claims 7 and 17, 3GPP-Oppo teaches:
The network node (16) of Claim 6, wherein the at least one port indication for rank k (k=1,2,...,8) includes k port indices for a rank k CSI measurement.  (3GPP – Oppo Section 1 Introduction: Alternate B proposed recites Port index indication selects CSI-RS ports for CQI/RI calculation per rank, where N ports are selected for rank N (number of ports can match the number of ranks). 3GPP-Oppo, Section 2.1 Indication of Port Selection for Non-PMI codebook:  M configurations of port selection are signaled to the UE, where each configuration can indicate (the flexibility for) a different port selected for each rank, (for Rank 1 to 8). 

Regarding claim 8 and 18, 3GPP-Oppo teaches:
The network node (16) of any one of Claims 1-7, wherein the at least one port indication is signaled to the wireless device. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)


Regarding claim 11, 3GPP-Oppo teaches:
A method for a network node (16), the method comprising: 
generating (S 134) at least one port indication in one of a rank-nested and a non-rank-nested manner; and 
25signalling (S 136) the at least one port indication in the one of the rank-nested and the non-rank-nested manner (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)

Regarding claim 21, 3GPP-Oppo teaches:
receive at least one port indication from a 10network node (16), the at least one port indication being received in one of a rank- nested and a non-rank-nested manner; and 
to generate channel state information, CSI, feedback based on the at least one port indication. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPP – Oppo does not teach:
A wireless device, WD (22), configured to communicate with a network node (16), the WD (22) comprising: 
a radio interface (72) configured to…
processing circuitry (74) configured…
However, Chen teaches:
A wireless device, WD (22), configured to communicate with a network node (16), the WD (22) comprising: 
a radio interface (72) configured to…
processing circuitry (74) configured…(Chen Fig. 5, UE device comprising of transceiver 1004 and processor 1003), UE device communicating with NodeB, also Fig.1 ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP – Oppo. In order to implement the functions and features as described in 3GPP – Oppo, actual hardware would need to be configured for such functionality. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 22 and 31, 3GPP-Oppo teaches:
The WD (22) of Claim 21, wherein the at least one port indication includes at least one port index indication. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)

Regarding claim 23 and 32, 3GPP-Oppo teaches:
The WD (22) of any one of Claims 21 and 22, wherein the at least one port indication is included in a channel state information, CSI, report setting configuration. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)


Regarding claims 25 and 34, 3GPP-Oppo teaches:
The WD (22) of any one of Claims 21-24, wherein the received at least one port indication includes a list of port indices in which a first port index in the list indicates a port for a rank 1 channel state information, CSI, 30measurement, first two port indices in the list indicates ports for a rank 2 CSI measurement, one or more first k (k=1,2,...,8) port indices in the list indicates one or more ports for a rank k CSI measurement. . (3GPP-Oppo, Section 2.1, Alternate B: For non-PMI codebook, the port index indication is signaled to the UE for RI/CQI calculation and then fed back. Port indication indicate the CSI-RS port used and selected in the calculation per rank. N ports can be selected for rank N (up to as many ports N available), where different ports can be selected for each rank. Each configuration signaled by the terminal consists of selected ports for each rank. 
3GPP – Oppo does not teach:
in the rank-nested manner
However, Chen teaches:
in the rank-nested manner (Chen [0087 – 0095]: in nested codebook structure, CQI of a lower rank can be derived with the CQI of the higher rank, so the eNB determines to use a smaller rank than the UE reported RI value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP-Oppo in order to reduce the CQI calculation and rank adaption complexity at the UE (Chen [0087]). The motivation would be to reduce the overhead control messaging between the terminal and the UE, for faster operation. 

Regarding claim 27 and 36, 3GPP-Oppo teaches:
The WD (22) of any one of Claims 21-26, wherein the at least one portion indication includes a plurality of port indications and one of the plurality of port indications for rank k (k=1,2,...,8) includes k port indices for a rank k CSI measurement. (3GPP – Oppo Section 1 Introduction: Alternate B proposed recites Port index indication selects CSI-RS ports for CQI/RI calculation per rank, where N ports are selected for rank N (number of ports can match the number of ranks). 3GPP-Oppo, Section 2.1 Indication of Port Selection for Non-PMI codebook:  M configurations of port selection are signaled to the UE, where each configuration can indicate (the flexibility for) a different port selected for each rank, (for Rank 1 up to 8).

Regarding claim 30, 3GPP-Oppo teaches:
A method for a wireless device, WD (22), the method comprising: 
receiving (S 138) at least one port indication, the at least one port indication being received in one of a rank-nested and a non-rank-nested 25manner; and 
generating (S 140) channel state information, CSI, feedback based on the at least one port indication. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPP-Oppo does not teach:
from a network node (16),
However, Chen teaches:
from a network node (16), (Chen Fig. 1. UE 109 communicating with eNB 101 and/or 102. Fig. 5, NodeB transmitting PDCCH and PDSCH to UE device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP – Oppo. In order to implement the functions and features as described in 3GPP – Oppo, actual hardware would need to be configured for such functionality. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



 Claims 4, 10, 14, 20, 24, 29, 33 and 38 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP-Oppo TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter “3GPP-Oppo”, in view of Kang et al. (US20210050895), hereinafter “Kang”.

Regarding claim 4 and 14, 3GPP-Oppo teaches:
The network node (16) of any one of Claims 1-3, wherein the at least one port indication indicates which ports in at least one channel state information reference 20signal, CSI-RS, resource to use for measuring channel quality  (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPP-Oppo does not teach:
“for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI feedback being a CSI feedback without a precoder matrix indicator.”
However, Kang teaches:
“for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI feedback being a CSI feedback without a precoder matrix indicator.” (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc. RI is rank indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 and 20, 3GPP-Oppo does not teach:
The network node (16) of any one of Claims 1-9, wherein the radio interface (58) is configured to receive, from the wireless device, a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one channel quality indicator, 20CQI.
However, Kang teaches:
The network node (16) of any one of Claims 1-9, wherein the radio interface (58) is configured to receive, from the wireless device, a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one channel quality indicator, 20CQI. (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24 and 33, 3GPP-Oppo teaches:
The WD (22) of any one of Claims 21-23, wherein the at least one port indication indicates which ports in at least one channel state information reference signal, CSI-RS, resource to use for measuring channel quality (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPP-Oppo does not each:
for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI 25feedback being a CSI feedback without a precoder matrix indicator.
However, Kang teaches:
for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI 25feedback being a CSI feedback without a precoder matrix indicator. (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 29 and 38, 3GPP-Oppo does not teach:
The WD (22) of any one of Claims 21-28, wherein the generated CSI feedback comprises a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one 20channel quality indicator, CQI.
However, Kang teaches:
The WD (22) of any one of Claims 21-28, wherein the generated CSI feedback comprises a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one 20channel quality indicator, CQI.  (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 6, 16, 26 and 35 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter “3GPP-Oppo”, in view of 3GPP TSG RAN WG1 #59  Discussion Document, R1-094873, by Qualcomm Europe, “Transparent vs. non-transparent MU-MIMO operation”, 9-13 Nov 2009, hereinafter “3GPP-Qualcomm”.

Regarding claims 6 and 16, 3GPP-Oppo teaches:
The network node (16) of any one of Claims 1-5, wherein in the non-rank-nested manner, the at least one port indication includes a plurality of port indications, (3GPP-Oppo, Section 1: Port Index indication selects the CSI-RS port(s) used for RI/CQI calculation per rank. In addition, N ports are selected for rank N (number N matches, i.e. number of ports determines the number rank of transmission).
3GPP-Oppo does not teach:
each one of the plurality of port indications for each associated rank.
However, 3GPP-Qualcomm teaches:
each one of the plurality of port indications for each associated rank. (3GPP-Qualcomm Section 2.5: Rank information (RI) is used to indicate the antenna ports used for transmission to each particular UE (RI feedback from UE to eNB). The number of UE-RS ports (up to 8) determines the rank (or number of layers) of transmission to that UE. For example: Rank 1 transmission on antenna ports 0 to 3, Rank 2 transmission on antenna ports {0,1} or {2,3}, Rank 3 transmission on antenna ports {0,1,2}, Rank 4 transmission on antenna ports {0,1,2,3,})
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Qualcomm into the method of 3GPP-Oppo in order to support the flexibility of selecting any port if it wants based on UE reporting(RI) rather than pre-defined arrangement. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 26 and 35, 3GPP-Oppo teaches:
The WD (22) of any one of Claims 21-25, wherein in the non-rank-nested manner, the received at least one port indication includes a plurality of port indications (3GPP-Oppo, Section 1: Port Index indication selects the CSI-RS port(s) used for RI/CQI calculation per rank. In addition, N ports are selected for rank N (number N matches, i.e. number of ports determines the number rank of transmission).
3GPP-Oppo does not teach:
each one of the plurality of port indications for each associated rank.
However, 3GPP-Qualcomm teaches:
each one of the plurality of port indications for each associated rank. (3GPP-Qualcomm Section 2.5: Rank information (RI) is used to indicate the antenna ports used for transmission to each particular UE (RI feedback from UE to eNB). The number of UE-RS ports (up to 8) determines the rank (or number of layers) of transmission to that UE. For example: Rank 1 transmission on antenna ports 0 to 3, Rank 2 transmission on antenna ports {0,1} or {2,3}, Rank 3 transmission on antenna ports {0,1,2}, Rank 4 transmission on antenna ports {0,1,2,3,})
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Qualcomm into the method of 3GPP-Oppo in order to support the flexibility of selecting any port if it wants based on UE reporting(RI) rather than pre-defined arrangement. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 9, 19, 28 and 37 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter “3GPP-Oppo”, in view of 3GPP TSG RAN WG1 #90bis Discussion Document, R1-1718431, by Ericsson, “On CSI Measurement”, 9-13 Oct 2017, hereinafter “3GPP- Ericsson”.

Regarding claims 9 and 19, 3GPP-Oppo teaches:
The network node (16) of any one of Claims 1-8, wherein the at least one port indication includes at least one port index indication, the port index indication indicating port indices in at least one channel state information reference signal, CSI-RS, resource 3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPPv – Oppo does not teach:
at least one port indication indicating port indicies
However, 3GPP-Ericsson teaches:
at least one port indication indicating port indicies (3GPP-Ericsson, Introduction, Section 2.2: A CSI-RS resource of up to 8 ports and 8 MIMO layers are supported. N ports will be selected from rank N, i.e. a UE can be signaled with N ports where the maximum rank is N. Up to 7 bits are needed to select 4 ports from an 8-port CSI-RS resource for full flexible port index indication. (The number of bits required for port index indication range from 0 to 7 bits (i.e. 20 to 27 , or cover 0 to 70 combinations, see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Ericsson into the method of 3GPP - Oppo in order to provide maximum flexibility in selecting any 4 ports of 8 available (8 antennas taken 4 at a time), for any conceivable deployment or configuration restriction from network and resource management for optimal network performance. The motivation would be to provide improved flexibility for establishing and maintaining communication between a UE and terminal, under various scenarios.

Regarding claim 28 -37, 3GPP-Oppo teaches:
The WD (22) of any one of Claims 21-27, wherein the at least one port indication includes one port index indication, the one port index indication indicating port indices in at least one channel state information reference signal, CSI- 15RS, resource. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPPv – Oppo does not teach:
a plurality of port indication and each one of the plurality of port indications includes one port index indication 
However, 3GPP-Ericsson teaches:
a plurality of port indication and each one of the plurality of port indications includes one port index indication (3GPP-Ericsson, Introduction, Section 2.2: A CSI-RS resource of up to 8 ports and 8 MIMO layers are supported. N ports will be selected from rank N, i.e. a UE can be signaled with N ports where the maximum rank is N. Up to 7 bits are needed to select 4 ports from an 8-port CSI-RS resource for full flexible port index indication. (The number of bits required for port index indication range from 0 to 7 bits (i.e. 20 to 27, or cover 0 to 70 combinations, see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Ericsson into the method of 3GPP - Oppo in order to provide maximum flexibility in selecting any 4 ports of 8 available (8 antennas taken 4 at a time), for any conceivable deployment or configuration restriction from network and resource management for optimal network performance. The motivation would be to provide improved flexibility for establishing and maintaining communication between a UE and terminal, under various scenarios.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461